         Case 2:21-cr-20452-BAF-APP ECF No. 1, PageID.1 Filed 04/06/21 Page 1 of 28

                                                                AUSA:     S te ph en Hiyama                 T el e phone: (313) 226-9674
AO 91 (Rev. 11/11) Criminal Complaint              Special Ag e nt:       Bryan Taub e , FBI                Telephone: (313) 570-4207

                                        UNITED STATES DISTRICT COURT
                                                                for the
                                                  Eastern District of Michigan
United States of America
   v.
                                                                            Case No. 2:21−mj−30160
JOHN R. LYNCH                                                               Assigned To : Unassigned
                                                                            Assign. Date : 4/6/2021




                                                    CRIMINAL COMPLAINT

         I, the complainant in this case, state that the following is true to the best of my knowledge and belief.

         On or about the date(s) of                 11/2014 - 03/2017                 in the county of ___W_ay...._n_ e___ in the
___E_ast_ e_ m
             ___ District of                M ichigan      , the defendant(s) violated:
                  Code Section                                              Offense Description
18 U.S.C. 1343                                          Wir e fraud

18 u.s.c. 1341                                          Mail fraud

18 U.S.C. 666(a)(l)(A)                                  Theft from organization r ec eiving federal funds




         This criminal complaint is based on these facts:

           See attached affidavit.




� Continued on the attached sheet.



                                                                        Special Ag e nt Bryan Taube, FBI
                                                                                                Printed name and title

Sworn to before me and signed in my presence.

Date: April 6, 2021                                                                               Judge's signature

City and state: Flint, Michigan                                         Curtis Ivy, Jr . .- U.S Magistrat e Judg e
                                                                                                Printed name and title
 Case 2:21-cr-20452-BAF-APP ECF No. 1, PageID.2 Filed 04/06/21 Page 2 of 28




                   AFFIDAVIT IN SUPPORT OF AN
             APPLICATION FOR A CRIMINAL COMPLAINT

      I, Bryan Taube, a Special Agent of the Federal Bureau of Investigation,

being duly sworn, upon my oath depose and state:

                                  INTRODUCTION

      1. I have been employed as a Special Agent with the Federal Bureau of

Investigation (FBI), United States Department of Justice, since February 2003. In

my current capacity, I am assigned to the Detroit Division, Ann Arbor Resident

Agency, located in Ann Arbor, Michigan. As a federal agent, I am authorized to,

among other things, investigate violations of the criminal laws of the United States

and execute federal search and arrest warrants.

      2. I have investigated a number of federal crimes, including bribery,

conspiracy, extortion, wire fraud, mail fraud, fraud against the government, bank

robbery, child pornography, and the theft of intellectual property rights. I have

gained experience in conducting such investigation through training and everyday

work related to these types of cases.

                           PURPOSE OF THIS AFFIDAVIT

      3. This affidavit is being submitted to establish probable cause for a

criminal complaint for JOHN R. LYNCH, a resident of Grosse Pointe Park,

Michigan, for wire fraud (18 U.S.C. §1343), mail fraud (18 U.S.C. §1341), and the
 Case 2:21-cr-20452-BAF-APP ECF No. 1, PageID.3 Filed 04/06/21 Page 3 of 28




theft, embezzlement, unlawful conversion, intentional misapplication, and

obtaining by fraud of property under the care, custody, and control of an

organization receiving federal funds (18 U.S.C. § 666(a)(1)(A)).

      4. Because this affidavit is submitted for the limited purpose of establishing

probable cause for a criminal complaint, it does not set forth each and every fact

that I and others have learned during the course of this investigation. Rather, the

affidavit sets forth a summary of the investigation to date in order to establish

probable cause that JOHN R. LYNCH engaged in criminal conduct.

                                   BACKGROUND

      5. At all times relevant to this affidavit, the Holy Cross organization was

made up of several Michigan entities, including

             ●      Boysville of Michigan, Incorporated, dba “Holy Cross
                    Children’s Services” and “Holy Cross Services”;

             ●      Samaritan Center, Inc.;

             ●      Holy Cross Properties, Inc.;

             ●      Holy Cross Youth and Family Services, Inc., dba
                    “Kairos Healthcare”;

             ●      Holy Cross Foundation of Michigan, Inc.; and

             ●      HCYFS Outpatient Centers Inc., dba “Woodward Counseling,”
                    “Holy Cross Counseling,” and “Holy Cross Women’s
                    Behavioral Health.”




                                         -2-
 Case 2:21-cr-20452-BAF-APP ECF No. 1, PageID.4 Filed 04/06/21 Page 4 of 28




      6. Boysville of Michigan, Incorporated, the principal component of the Holy

Cross organization, was established in 1948 as a Michigan nonprofit corporation

that, according to its articles of incorporation, was supported and controlled by the

Archbishop of the Roman Catholic Archdiocese of Detroit and the bishops of the

other Roman Catholic dioceses in Michigan. In December 2001, Boysville of

Michigan, Incorporated began using the assumed name of “Holy Cross Children’s

Services,” and starting in 2015 it would sometimes also use the assumed name of

“Holy Cross Services.” (Boysville of Michigan, Incorporated will hereinafter be

referred to as Holy Cross Children’s Services.) Holy Cross Children’s Services

provided financial support, welfare and behavioral healthcare services, and other

social services to children and families. It maintained a checking account at First

Federal Bank of the Midwest.

      7. Samaritan Center, Inc., another component of the Holy Cross

organization, was a nonprofit corporation incorporated in Michigan in 2000. Its

articles of incorporation stated that its purpose was carry out the purposes of Holy

Cross Children’s Services and SER Metro-Detroit, another nonprofit organization

with a mission that overlapped with the mission of Holy Cross Children’s Services.

The Samaritan Center, which was located at 5555 Conner Street, Detroit,

Michigan, was a large community resource center providing medical and mental

health services, job training and placement services, educational programs,


                                        -3-
 Case 2:21-cr-20452-BAF-APP ECF No. 1, PageID.5 Filed 04/06/21 Page 5 of 28




spiritual ministries, and other forms of assistance to low-income residents on

Detroit’s east side.

      8. Holy Cross Properties, Inc., another component of the Holy Cross

organization, was a nonprofit corporation incorporated in Michigan in May 2012.

Holy Cross Properties’ articles of incorporation stated, in part, that its purpose was

“[t]o operate exclusively for charitable purposes to hold title to real and personal

property for the use of such property by an organization or organizations organized

and operated for charitable, educational, religious or scientific purposes.”

      9. In September 2012, a checking account was opened at Ann Arbor State

Bank in the name of Holy Cross Properties. There were three authorized signers:

John Lynch, a Holy Cross director, and Brother Francis Boylan, a brother of the

Congregation of Holy Cross and the Executive Director of the Holy Cross

organization.

      10. Each of the of the main components of the Holy Cross organization was

a tax-exempt, charitable organization under Section 501(c)(3) of the Internal

Revenue Code.

      11. I was informed by Holy Cross management that in approximately March

2012, JOHN R. LYNCH became the CFO of the Holy Cross organization, working

as an independent contractor. He was paid $15,000 a month ($180,000/year) in that

capacity. In January 2015 he became a Holy Cross employee and the CEO of the


                                         -4-
 Case 2:21-cr-20452-BAF-APP ECF No. 1, PageID.6 Filed 04/06/21 Page 6 of 28




Holy Cross organization and was paid an annual salary of approximately

$200,000.00. In April 2017 he was terminated by the board of directors of the Holy

Cross organization. As the CFO and the CEO of the Holy Cross organization,

JOHN R. LYNCH had primary control over the day-to-day finances of the Holy

Cross organization.

      12. Holy Cross Children’s Services maintained a corporate credit card

account with American Express. About 10 Holy Cross employees were given

American Express corporate credit cards that were to be used only for the business

of the Holy Cross organization. John Lynch was one such employee. Charges on

all of the corporate American Express credit cards were paid by Holy Cross

Children’s Services.

      13. I was informed by Holy Cross management that John Lynch controlled

the activities of Holy Cross Properties and had complete control over the checking

account of Holy Cross Properties at Ann Arbor State Bank. I was also informed by

Holy Cross management that the accounting of the financial activities of Holy

Cross Properties was not conducted by the central accounting office of the Holy

Cross organization. Rather, any accounting of the financial activities of Holy

Cross Properties was maintained on the work laptop computer provided to John

Lynch by Holy Cross. During the investigation of Lynch, Holy Cross management

found that the drive on Lynch’s work laptop had been wiped clean of data.


                                        -5-
  Case 2:21-cr-20452-BAF-APP ECF No. 1, PageID.7 Filed 04/06/21 Page 7 of 28




            INTERNAL INVESTIGATION AND FEDERAL INVESTIGATION

      14. In the spring of 2017, a Holy Cross employee noticed what appeared to

be Lynch’s use of his Holy Cross corporate American Express credit card to pay

his personal expenses. As a result, the Board of Directors of the Holy Cross

organization conducted a preliminary review of Lynch’s activities at Holy Cross.

That led to the Board’s decision to hire an outside accounting firm to conduct a

more comprehensive investigation of Lynch.

      15. The outside firm was Plante and Moran, PLLC, a large financial

services firm based in Southfield, Michigan, that provides auditing, accounting,

tax, investment banking, and wealth management services. Plante and Moran

reviewed the financial and business records of the Holy Cross organization as well

as records obtained from other sources. Its findings were contained in a report

dated June 14, 2017. I was provided with a copy of that report and have reviewed

it.

      16. In the course of this investigation, I interviewed several officers and

administrators of the Holy Cross organization, including its current CEO (who was

the chief operating officer of the Holy Cross organization under John Lynch) and

its accounting director. I have referred and will continue to refer to these




                                         -6-
 Case 2:21-cr-20452-BAF-APP ECF No. 1, PageID.8 Filed 04/06/21 Page 8 of 28




individuals collectively as Holy Cross management. I also interviewed two

directors of the Holy Cross organization.




                                       -7-
 Case 2:21-cr-20452-BAF-APP ECF No. 1, PageID.9 Filed 04/06/21 Page 9 of 28




                      ILLEGAL USE OF HOLY CROSS FUNDS

                  Payment for New Roof for Personal Residence

      17. The Plante & Moran audit report identified two checks drawn on the

Holly Cross Properties checking account at Ann Arbor State Bank that were made

payable to JS Home Improvements in the respective amounts of $5,000.00 and

$7,500.00. The checks were dated August 5 and August 11, 2016. I have seen the

signatures of John Lynch on his driver’s license, corporate filings with the State of

Michigan, and bank signature cards. The signatures on the two checks made

payable to JS Home Improvements appear to be those of John Lynch.

      18. I interviewed John Sarotte, the owner of JS Home Improvements LLC, a

company whose registered office is in Macomb Township, Michigan. Sarotte told

me that JS Home Improvements installed a new roof on the house at 1352 Balfour

Street, Grosse Pointe Park, Michigan. That is the personal residence of John Lynch

and his wife. JS Home Improvements did not do commercial work, only home

improvement projects. Sarotte subsequently provided me with business records

confirming his statements about his company’s work at 1352 Balfour Street.

                    Payment for Repairs on Personal Vehicles

      19. The Plante & Moran audit report identified five checks drawn on the

Holy Cross Properties checking account at Ann Arbor State Bank that were made

payable to Mark Slate. I located and interviewed Mark Slate. He advised me that


                                        -8-
Case 2:21-cr-20452-BAF-APP ECF No. 1, PageID.10 Filed 04/06/21 Page 10 of 28




he repaired cars at his home in Grosse Pointe Park as a side job. He repaired a

number of cars over the years for John Lynch.

      20. Slate recalled repairing a 2007 Jeep Commander for Holy Cross and

identified a handwritten invoice that he had prepared for his work on that vehicle.

He gave the invoice to John Lynch. The invoice was directed to “Holy Children’s

Services” and itemized the repairs. Slate said that this was the only invoice he ever

gave to Lynch. The amount of the invoice was $2,683.00, and there was a check in

that amount dated December 10, 2015, made payable to Mark Slate drawn on the

account of Holy Cross Children’s Services at First Federal Bank of the Midwest.

The check appears to have been signed with the stamped signature of Brother

Francis Boylan.

      21. I interviewed the chief facilities officer of Holy Cross. He told me that

John Lynch wanted to buy the Jeep Commander. However, the vehicle was not

running, and so Lynch took it to his friend in Grosse Pointe to get it running again.

With a lot of work, Lynch’s friend was able to get it running, but it broke down a

couple of weeks later. Lynch never purchased the vehicle from Holy Cross. During

this investigation, I learned that Holy Cross had a standing contract with Belle Tire

to repair Holy Cross vehicles. Lynch’s use of his friend Mark Slate and use of

Holy Cross funds to pay him circumvented this procedure.




                                        -9-
Case 2:21-cr-20452-BAF-APP ECF No. 1, PageID.11 Filed 04/06/21 Page 11 of 28




      22. Slate was shown an invoice dated June 2, 2015, that appeared to be

prepared by Slate and was directed to Holy Cross Properties in the amount of

$450.00. The invoice was for “Inspections of 3 Properties in Saginaw,” and it was

in a format completely different from the handwritten invoice described above in

Paragraph 20 that Slate had provided to Lynch for repairs on the 2007 Jeep

Commander. Slate told me that he did not conduct property inspections, did not go

to Saginaw, and did not prepare or submit the invoice. (Holy Cross operated

several programs in Saginaw.) Slate noticed that the invoice described his address

as 1212 Whittier Road. His actual address is 1209 Whittier Road. Slate was also

shown a check for $450.00, dated June 2, 2015, made payable to him and drawn on

the account of Holy Cross Properties at Ann Arbor State Bank. The check

corresponded with the “Inspections of 3 Properties in Saginaw” invoice and

appears to have been signed by John Lynch. Slate advised it was possible the check

was for auto repair work he did for Lynch.

      23. Slate received four other checks made payable to him and drawn on the

account of Holy Cross Properties at Ann Arbor State Bank, all of which appear to

have been signed by John Lynch. The check dates and amounts were as follows:

                   10/12/2015         $ 600.00
                   01/08/2016         $ 950.00
                   06/24/2016         $ 450.00
                   08/01/2016         $ 680.00

                                      - 10 -
Case 2:21-cr-20452-BAF-APP ECF No. 1, PageID.12 Filed 04/06/21 Page 12 of 28




Based on my interview of Slate (see Paragraph 19 above), who told me that he had

repaired a number of cars over the years for John Lynch, and my interview of the

chief facilities officer of Holy Cross (see Paragraph 21 above), I believe it is fair to

conclude that the only reason for these payments would have been to reimburse

Slate for work he had done on Lynch’s cars.

                Payments on Personal American Express Account

      24. The Plante & Moran audit report identified the use of other funds in the

Holy Cross Properties checking account at Ann Arbor State Bank to pay the

personal expenses of Lynch and his immediate family. Two checks were made

payable to American Express. The checks were in the amounts of $2,962.27 and

$4,401.48. American Express records show that these payments were for an

account in the name of the wife of John Lynch. The two checks to American

Express were negotiated in July 2016 and October 2016.

                  Payment on Personal Mortgage Loan Account

      25. Fay Servicing, LLC is a residential mortgage servicer based in Chicago.

The Plante & Moran audit report identified the use of funds in the Holy Cross

Properties account at Ann Arbor State Bank to make a payment on a mortgage

loan held by John Lynch and secured by his residence, 1352 Balfour Street, Grosse

Pointe Park, Michigan. There was a Holly Cross Properties check, dated July 8,

2016, made payable to Fay Servicing in the amount of $7,194.76. The check


                                         - 11 -
Case 2:21-cr-20452-BAF-APP ECF No. 1, PageID.13 Filed 04/06/21 Page 13 of 28




appears to have been signed by John Lynch. While most of the $7,194.76 paid

down the principal, $2,250.70 was a late-payment fee.

              Payments to JKL Consulting LLC, dba JKL Products

      26. JKL Consulting LLC was organized in the State of Michigan in August

2011. Its resident agent was the wife of John Lynch, and its registered office was at

5523 E. 9 Mile Road, Warren, Michigan. (5523 E. 9 Mile Road was the address of

several companies that John Lynch had been associated with.) In September 2013,

JKL Consulting LLC filed a certificate stating that it would do business under the

assumed name of “JKL Products,” and it listed its registered office as 1352

Balfour, Grosse Pointe Park, Michigan, which was the personal residence of John

Lynch and his wife.

      27. The Plante & Moran audit report identified six checks of interest drawn

on the checking account of Holy Cross Properties at Ann Arbor State Bank and

made payable to JKL Consulting, JKL Products, or JKL Properties. All six checks

were issued when John Lynch was the CEO of the Holy Cross organization

receiving an annual salary from Holy Cross of about $200,000. Three checks were

made payable to JKL Consulting. The first, dated January 13, 2016, was in the

amount of $7,125.00. The second, dated March 31, 2016, was in the amount of

$1,850.00. And the third, dated May 16, 2016, was in the amount of $9,500.00.

Two checks were made payable to JKL Products. The first, dated January 19,


                                       - 12 -
Case 2:21-cr-20452-BAF-APP ECF No. 1, PageID.14 Filed 04/06/21 Page 14 of 28




2016, was in the amount of $11,500.00. And the second, dated September 20,

2016, was in the amount of $5,200.00. And one check, dated December 2, 2015,

was made payable to JKL Properties in the amount of $4,700.00. The Plante &

Moran audit team was unable to locate any records of the Holy Cross organization

relating to these six payments to the JKL entities. There were no invoices,

contracts, agreements, or any other records showing that the JKL entitles had done

any work for the Holy Cross organization. Moreover, Holy Cross management

related that these payments were a clear violation of the conflict-of-interest policy

of the Holy Cross organization.

      28. The Plante & Moran audit report identified two checks of interest drawn

on the checking account of Holy Cross Children’s Services at First Federal Bank of

the Midwest and made payable to JKL Consulting. The two checks were issued

when John Lynch was the CEO of the Holy Cross organization receiving an annual

salary from Holy Cross of about $200,000. One check, dated June 22, 2016, was in

the amount of $7,500.00. There was a corresponding invoice from JKL Consulting

LLC, dba JKL Products to Holy Cross Children’s Services, which referred to the

“HUBZone and Healthy Village Project.” It also noted, “Deposit to Foremost

Consulting and Healthy Detroit for Strategic Plan and Fundraising.” As explained

below in Paragraph 40, there was no HUBZone project at Holy Cross. And, as

explained below in Paragraphs 31-32, Foremost Consulting appears to be nothing


                                        - 13 -
Case 2:21-cr-20452-BAF-APP ECF No. 1, PageID.15 Filed 04/06/21 Page 15 of 28




more than a name tied to an individual who was long-time acquaintance or friend

of John Lynch. Holy Cross management informed me that any amounts that Holy

Cross owed relating to the Healthy Village Project would be paid by Holy Cross

directly to Healthy Communities, LLC. The second check of interest, dated

September 26, 2016, was made payable to JKL Consulting in the amount of

$3,548.70. The Plante & Moran audit team could not locate any supporting

documentation for this payment.

      29. The Plante & Moran audit report identified two additional checks of

interest drawn on the checking account of Holy Cross Children’s Services at First

Federal Bank of the Midwest and made payable to JKL Consulting. One check,

dated January 20, 2015, was in the amount of $7,500.00. The corresponding

invoice from JKL Consulting LLC, dba JKL Products to Holy Cross Children’s

Services referred to consulting services provided by JKL Consulting. The second

check, dated February 6, 2015, was also for $7,500.00 and corresponded to another

invoice from JKL Consulting LLC, dba JKL Products to Holy Cross Children’s

Services referring to consulting services provided by JKL Consulting. But the

Plante & Moran audit team did not locate any records of the Holy Cross

organization describing the nature of the consulting services or any agreements

between the Holy Cross organization and JKL Consulting. Moreover, during the

one-month period covered by these invoices, January 16 to February 15, 2015,


                                      - 14 -
Case 2:21-cr-20452-BAF-APP ECF No. 1, PageID.16 Filed 04/06/21 Page 16 of 28




John Lynch was the CEO of Holy Cross receiving an annual salary from Holy

Cross of about $200,000.

      30. The Plante & Moran audit report identified two checks of interest drawn

on the account of Holy Cross Children’s Services at First Federal Bank of the

Midwest and made payable to JKL Products. One check, dated November 19,

2014, was in the amount of $3,000.00. The corresponding invoice from JKL

Consulting LLC, dba JKL Products to Holy Cross Children’s Services referred to

work on the HUBZone project by a subcontractor, Foremost Consulting. There was

also an invoice from “Foremost Consulting Group” to JKL Consulting LLC, dated

September 25, 2014, for $3,000.00. The Foremost invoice referred to IT services

for the HUBZone project. The second check to JKL Products, dated February 23,

2015, was in the amount of $4,560.00. The corresponding invoice from JKL

Consulting LLC, dba JKL Products to Holy Cross Children’s Services referred to

work on the HUBZone project by a subcontractor, Foremost Consulting. As

explained below in Paragraph 40, there was no HUBZone project at Holy Cross.

There was also an invoice from “Foremost Consulting” to Holy Cross/JKL

Consulting, dated January 30, 2015, for $4,560.00. It referred to custom software

for a Holy Cross distribution project.

      31. The address used on the Foremost Consulting invoices was 1930

Norwood Drive, Grosse Pointe Woods, Michigan. That is the residence of Mark


                                         - 15 -
Case 2:21-cr-20452-BAF-APP ECF No. 1, PageID.17 Filed 04/06/21 Page 17 of 28




Shook. There is evidence that Mark Shook and John Lynch are longtime

acquaintances, friends, and/or associates. John Lynch was the managing partner of

Collision on Wheels International, LLC (CWI), whose registered office was at

5523 E. 9 Mile Road, Warren, Michigan. Mark Shook is believed to be the brother

of Terry Shook, who was an officer/employee of CWI. Mark Shook, Terry Shook,

John Lynch, and others were defendants in a complaint filed in July 2012 by the

bankruptcy trustee of CWI, which had filed for bankruptcy in July 2010. Also,

when John Lynch applied with the State of Michigan for a CPA license in

December 1989, Mark Shook was listed as one of his three references.

      32. There is no reason to believe that a there was a business called Foremost

Consulting that was located at 1930 Norwood Drive, a residence in Grosse Pointe

Woods, Michigan. The only “Foremost Consulting” on file with the Michigan

Department of Licensing and Regulatory Affairs is Foremost Consulting, LLC,

established on March 16, 2015, with a registered office in Monroe, Michigan.

There is no mention of a Mark Shook or any of the Grosse Pointes. Moreover, as

noted above in Paragraph 30 and below in Paragraph 33, the three invoices to JKL

Consulting from the business at 1930 Norwood Drive stated that the business’s

name was “Foremost Consulting Group,” “Foremost Consulting,” and “Formost

Tech Services.” Two of the invoices used the zip code “48236,” while one used

“48230.”


                                      - 16 -
Case 2:21-cr-20452-BAF-APP ECF No. 1, PageID.18 Filed 04/06/21 Page 18 of 28




      33. The Plante & Moran audit report identified two additional checks of

interest drawn on the account of Holy Cross Children’s Services at First Federal

Bank of the Midwest and made payable to JKL Products. One check, dated March

16, 2016, was in the amount of $3,500.00. The corresponding invoice from JKL

Consulting LLC, dba JKL Products to Holy Cross Children’s Services, dated

March 16, 2016, referred to the development of a database for the Healthy Village

Project by Foremost Tech Services. The second check, dated April 19, 2016, was

in the amount of $4,157.82. Plante and Moran found that $3,500.00 of that check

corresponded to an invoice dated April 19, 2016, in the amount of $3,500.00 from

JKL Consulting LLC, dba JKL Products to Holy Cross Children’s Services. That

invoice referred to the development of a database for the Healthy Village Project

by Foremost Tech Services. There was also an invoice from “Formost [sic] Tech

Services” to JKL Consulting for $10,000.00 less a $3,000.00 discount, which

reflected two payments of $3,500.00. The address on the Formost Tech Services

invoice was 1930 Norwood, Grosse Pointe Woods, Michigan.

      34. The Plante & Moran audit report identified three more checks of interest

drawn on the account of Holy Cross Children’s Services at First Federal Bank of

the Midwest made payable to JKL Products. The first check was dated April 21,

2015, and was in the amount of $1,800.00. The corresponding invoice from JKL

Consulting LLC, dba JKL Products to Holy Cross Children’s Services indicated


                                      - 17 -
Case 2:21-cr-20452-BAF-APP ECF No. 1, PageID.19 Filed 04/06/21 Page 19 of 28




that this was an advance for training for Salesforce software. Holy Cross

management told Plante & Moran that Holy Cross never paid Salesforce for a

license to use its software because Salesforce provided free licenses to nonprofit

organizations, which Holy Cross used for about three years. And Holy Cross never

paid Salesforce for any training, which Salesforce typically provides to licensees

for free. The second check was dated February 19, 2016, and was in the amount of

$8,000.00. The corresponding invoice from JKL Consulting LLC, dba JKL

Products to Holy Cross Children’s Services referred to an “Integrated Health Care

Initiative Data Base and Billing System.” Holy Cross management informed the

Plante and Moran audit team that the initiative had been discussed but never

adopted by Holy Cross, and thus, there would have been no need for Holy Cross to

finance the development or acquisition of such a system. And the third check made

payable to JKL Products, dated August 18, 2015, was in the amount of $1,365.00.

The Plante & Moran audit team could not locate any supporting documentation for

this payment.

                     Payments to First Nation Security LLC

      35. First Nation Security LLC was organized in the State of Michigan in

January 2013. The articles of organization stated that its resident agent was John

Lynch’s brother-in-law (the brother of John Lynch’s wife) and its registered office

was located at the residence of John Lynch’s brother-in-law, in Grosse Pointe


                                       - 18 -
Case 2:21-cr-20452-BAF-APP ECF No. 1, PageID.20 Filed 04/06/21 Page 20 of 28




Woods, Michigan. The mailing address listed on the articles of organization for

First Nation Security was 5555 Conner Street, Detroit, Michigan. That is the

address of the Samaritan Center, a component of the Holy Cross organization

described above in Paragraph 7.

      36. The 2014 annual report/information update of First Nation Security on

file with the Michigan Department of Licensing and Regulatory Affairs lists John

Lynch’s brother-in-law as its resident agent and the brother-in-law’s residence as

its registered office. It was signed by John Lynch as the CFO of First Nation

Security LLC. The 2015 annual report/information update of First Nation Security

on file with the Michigan Department of Licensing and Regulatory Affairs lists

1352 Balfour, Grosse Pointe Park, Michigan, as the location of its registered office,

which is the personal residence of John Lynch and his wife. It also lists John

Lynch’s sister, a resident of Florida, as its resident agent.

      37. According to Holy Cross management, as soon as First Nation Security

was formed in January 2013, it entered into an unwritten agreement with Holy

Cross to provide security at the Samaritan Center. The agreement was negotiated

by John Lynch, on behalf of First Nation Security, and Brother Francis Boylan, on

behalf of Holy Cross. The negotiations and agreement were a clear violation of

Holy Cross’s conflict-of-interest policy. At the time, Lynch was the CFO of the




                                         - 19 -
Case 2:21-cr-20452-BAF-APP ECF No. 1, PageID.21 Filed 04/06/21 Page 21 of 28




Holy Cross organization. And there was no bidding on this contract, contrary to

Holy Cross policy.

      38. According to Holy Cross management, John Lynch’s brother-in-law, a

retired police officer, ran the day-to-day operations of First Nation Security, and

John Lynch handled the financial matters of First Nation Security.

      39. Although, subsequent corporate filings indicated that John Lynch’s

sister was First Nation Security’s CEO, John Lynch’s brother-in-law and John

Lynch continued to operate First Nation Security, according to John Lynch’s sister.

      40. The Plante & Moran audit report identified three checks of interest

drawn on the account of Holy Cross Children’s Services at First Federal Bank of

the Midwest and made payable to First Nation Security. The first, dated July 27,

2015, was in the amount of $15,000.00. The second, dated, January 12, 2016, was

in the amount of $12,000.00. And the third, dated April 19, 2016, was in the

amount of $8,000.00. There was an invoice that corresponded with each of the

three checks. The invoices were issued by First Nation Security to Holy Cross

Children’s Services, and they referred to the “Hub Zone Project.” To qualify as a

HUBZone business, a certain number of the company’s employees must reside in

the HUBZone in which the company is located. Holy Cross’s facilities chief told

the Plante and Moran team that the Samaritan Center, which is located in a

HUBZone on Detroit’s east side, did not meet that requirement. Thus, there was no


                                        - 20 -
Case 2:21-cr-20452-BAF-APP ECF No. 1, PageID.22 Filed 04/06/21 Page 22 of 28




HUBZone project at Holy Cross. (“HUBZone” stands for historically underutilized

business zone. The HUBZone program is administered by the U.S. Small Business

Administration and helps small businesses in urban and rural communities with

high unemployment gain preferential access to federal procurement opportunities.)

      41. The Plante & Moran audit report identified two checks of interest drawn

on the account of Holy Cross Properties at Ann Arbor State Bank made payable to

First Nation Security. The first, dated August 13, 2015, was in the amount of

$4,500.00. The second, dated, April 21, 2016, was in the amount of $2,000.00. The

Plante & Moran audit team could not locate any supporting documentation for

these payments.

      42. According to John Lynch’s brother-in-law, in the spring of 2015 Lynch

told him there was a “profit sharing” check from Holy Cross related to a Holy

Cross security position at the Samaritan Center called “life safety officer.” Lynch

suggested to his brother-in-law that he and the brother-in-law split the money.

Beginning in May 2015 and ending in August 2016, Lynch issued or caused to be

issued 14 checks drawn on the checking account of Holy Cross Children’s Services

at First Federal Bank of the Midwest that were made payable to his brother-in-law.

The 14 checks totaled $39,150.00. Lynch’s brother-in-law deposited the checks

into his personal checking account, and he reciprocated by writing eight checks

drawn on his personal checking account that he made payable to Lynch. The first


                                       - 21 -
Case 2:21-cr-20452-BAF-APP ECF No. 1, PageID.23 Filed 04/06/21 Page 23 of 28




check was issued in May 2015 and the last in March 2016. Lynch’s brother-in-law

wrote a ninth check in January 2017 in the amount of $2,500.00, which was made

payable not to Lynch but to KTK Professional Services. The nine checks totaled

$21,895.50. KTK Professional Services, LLC was formed by Lynch’s brother-in-

law in December 2016. It is believed that KTK are the combined initials of John

Lynch’s wife and brother-in-law. Holy Cross management has indicated that there

was no “profit sharing” or other legitimate explanation for the payments. In all,

Lynch’s brother-in-law received $39,150.00 in Holy Cross funds for no reason,

and he kicked back $21,895.50 of that to Lynch.

          Personal Use of Holy Cross Corporate AmEx Credit Card

      43. Holy Cross Children’s Services, the principal entity of the Holy Cross

organization, maintained a corporate credit card account with American Express.

About 10 Holy Cross employees were given AmEx corporate credit cards that

were to be used only for Holy Cross business. John Lynch was one such employee.

Charges on all of the corporate AmEx credit cards were paid by Holy Cross.

      44. The Plante & Moran audit team reviewed Lynch’s use of his corporate

American Express credit card during the period June 2014 through March 2017.

After reviewing the relevant American Express and Holy Cross records and

speaking with several Holy Cross employees, the audit team found that Lynch had

used his corporate American Express credit card to pay for goods and services of a


                                       - 22 -
Case 2:21-cr-20452-BAF-APP ECF No. 1, PageID.24 Filed 04/06/21 Page 24 of 28




personal nature that were unrelated to Holy Cross business. These unauthorized

charges added up to about $36,500.00.

      45. The following transactions represent just a few of John Lynch’s

improper AmEx charges:

         Date                  Payee                                 Amount
      01/02/2015         Boyne Highlands                             $1,457.00
      05/01/2015         Lululemon Athletica, Ann Arbor              $ 212.00
      02/16/2016         Farmer’s Table, Boca Raton                  $ 278.20
      02/18/2016         Ocean Sky Hotel & Resort, Ft. Lauderdale $ 735.72
      02/18/2016         Ocean Sky Hotel & Resort, Ft. Lauderdale $ 565.21
      03/21/2016         Grosse Pointe South Dugout Club             $ 675.00
      07/18/2016         Macy’s, Troy                                $ 225.64
      09/03/2016         Shepler’s Mackinac Island Ferry             $ 290.00
      09/03/2016         Sunset Condominiums, Mackinac Island        $ 515.42
      09/04/2016         Mission Point Restaurant, Mackinac Island $ 119.62
      11/19/2016         Sam’s Club, Roseville                       $ 778.80
      12/28/2016         Belle Tire of Grosse Pointe                 $1,174.52
      01/26/2017         Bed Bath and Beyond                         $ 233.03


                INVOICES FOUND IN THE RECORDS OF HOLY CROSS

      46. Some of the paragraphs set forth above describe certain improper

disbursements from the checking accounts of Holy Cross Properties at Ann Arbor

State Bank and Holy Cross Children’s Services at First Federal Bank of the

Midwest. To the extent that the Plante & Moran audit team located invoices

                                       - 23 -
Case 2:21-cr-20452-BAF-APP ECF No. 1, PageID.25 Filed 04/06/21 Page 25 of 28




relating to these disbursements, they are all strikingly similar, using the same

format, template, and font. They basically look the same. Here are four examples:

     Date                 Invoice                                        Amount
   09/25/2014       Foremost Consulting to JKL Consulting               $3,000.00
   11/19/2014       JKL Consulting to HC Children’s Services            $3,000.00
   06/02/2015       Mark Slate to HC Properties                         $ 450.00
   04/16/2016       First Nation Security to HC Children’s Services $8,000.00


 INTERSTATE ELECTRONIC COMMUNICATIONS, U.S. MAIL, FEDERAL FUNDING

      47. I know through my experience as a special agent of the FBI that as a

part of the ordinary check-clearing process, a check will cause funds to be

transferred from the bank on which the check is drawn to the bank of the check

payee. Another part of that process requires that the paper check itself or, much

more often, a digital copy of the check will be returned to the bank on which the

check was drawn. A paper check will be returned to that bank via the U.S. Postal

Service or a commercial interstate carrier; a digital copy of the check will be

returned to that bank electronically, which will invariably involve one or more

interstate wire communications.

      48. Holy Cross management informed me that Holy Cross Children’s

Services paid American Express every month by either sending a check to

American Express by mail or authorizing an electronic funds transfer from its

checking account at First Federal Bank of the Midwest to American Express.

                                        - 24 -
Case 2:21-cr-20452-BAF-APP ECF No. 1, PageID.26 Filed 04/06/21 Page 26 of 28




      49. I know through my experience as a special agent of the FBI that the use

of an American Express credit card results in interstate electronic communications

and affects interstate commerce. When a customer uses an American Express

credit card at a store (the merchant), information is transmitted electronically from

the merchant’s card reader to the merchant’s credit card processor. The major

credit card processors in the United States are based outside of Michigan and are

often affiliated with large banks. The credit card processor will transmit

electronically the information received from the merchant to the appropriate credit

card network. American Express operates its own credit card network and has two

bank subsidiaries based in Salt Lake City that issue American Express credit cards.

The sales information originating with the merchant and forwarded to the credit

card processor and credit card network eventually results in a debit to the

American Express accountholder’s account and a corresponding electronic funds

transfer from an American Express bank subsidiary to the merchant’s bank. Given

the relative complexity and interconnectivity of credit card processing, it is

inevitable that, for any given credit card purchase, information will be transmitted

electronically between and among computers and computer servers located in

multiple states, including the state in which the purchase occurred.

      50. I have been informed by Holy Cross management that Holy Cross

receives federal funds every year through the Michigan School Nutrition Program


                                        - 25 -
Case 2:21-cr-20452-BAF-APP ECF No. 1, PageID.27 Filed 04/06/21 Page 27 of 28




(SNP). As a part of the SNP, the Michigan Department of Education administers

two programs that are federally funded: the federal National School Lunch

Program and the federal School Breakfast Program. These programs are

administered at the federal level by the Food and Nutrition Service of the U.S.

Department of Agriculture. In 2016, for example, Holy Cross received

approximately $150,000.00 in SNP funding. Holy Cross also receives federal

funding through Title IV of the Social Security Act, which provides grants to states

to fund, among other things, services to needy families with children, programs

designed to protect children and promote their welfare, and programs facilitating

foster care and adoption when appropriate.

                                   CONCLUSION

      51. In light of the information and evidence described above, I submit that

there is probable cause to believe that JOHN R. LYNCH committed the following

federal offenses in the Eastern District of Michigan:

      ●     From no later than November 2014 through at least March 2017, John
            Lynch, did knowingly execute and attempt to execute a scheme and
            artifice to defraud Holy Cross and to obtain the money and property of
            Holy Cross by means of false and fraudulent pretenses and
            representations and did, for the purpose of furthering the scheme,
            cause the transmission by wire in interstate commerce certain
            electronic signals and communications, in violation of 18 U.S.C. §
            1343.




                                       - 26 -
Case 2:21-cr-20452-BAF-APP ECF No. 1, PageID.28 Filed 04/06/21 Page 28 of 28




             From no later thanNovember ?0l4through at least March20lT,John
             Lynch, did knowingly execute and attunpt to execute a scheme and
             artifice to defraud Holy Cross and to obtain the money and properfy of
             Holy Cross by means offalse andfuaudulentpretenses and
             representations and did, for thepqpose of furtheringthe scheme,
             knowingly causeto be sent or deliveredby theU.S. Postal Service or
             by a commercialinterstatecarrier certainHoly Cross checks, in
             violationof 18 U.S.C. $ 1341.

             From no later thanNovember 2014 through at least March2017 ,John
             Lyncb,being an agentof theHoly Cross organrzation, an organization
             receiving in any one year periodbenefits in excess of $ I 0,000 under a
             Federal progam involving a grant or other form ofFederal assistance,
             did steal, ew:*:, ezzle, unlawfu lly convert, intentionally mis apply, and
             obtain by fraudpropertyvaluedat $5,000 ormorethat wasunder the
             care, custody, and control of the Holy Cross arganization, in violation
             of 18 U.S.C. $ 666(aX1XA).



                                                   f\*t           lo-*L<
                                                ffiAgent
                                                Federal Bureau of Investigation




 Sworn to before me and signed in my presence
 andior by reliable electronic means


 Date:   April 6, 2021
                                                Cunus Ivv, JR.
                                                United States Magistrate Judge




                                        -27 -
